Title: John H. Cocke’s Account of the Central College Cornerstone Laying, [5–6 October 1817]
From: Cocke, John Hartwell
To: 


                        
                            5–6 Oct. 1817
                        
                        
                            
                                5.
                                 Sunday—Set out immediately after Breakfast accompanied  by my friend N. Faulcon to attend the regular meeting of the Visitors of the Central College according to the law of incorporation at Charlottesville on 1st day of each Circuit Court. Spring & Fall.Reached Monticello about 3 O’Clock where we met Mr Madison & Mr Cabell who together with Mr Jefferson & myself insured a  quorum. The president  Monroe was however known to be at his Seat in the Neighbourhood & Major Watson of Louisa the only remaining Visitor was certainly expected—Spent the Evening at Monticello—where we understood every arrangment was already made for laying the Corner stone of the Central College on the next day—& that the two Masonic Lodges of  Albemarle has requested to assist in the Ceremony.—
                            
                            
                                6.
                                 Monday—Left Monticello after Breakfast & repair’d to Charlottesville—from whence, at 1 O’Clock the Masonic procession consisting of a numerous assemblage of the Members of the Lodges No 6 & 60 & 90 & many visiting Brothers took up the line of march which was the signal for the Visitors to repair to an appointed place near the site for joining the procession—As soon as the Grand Master in the Masonic procession passed the 6 visitors the in two ranks followed—the first rank—Composed of Mr Madison Jefferson, Mr Madison & Mr Monroe—the 2d of Mr  Cabell, Major Watson, & myself—& in this order we approach the Corner of the building untill the head of the Masonic column nearly reached the spot—when a signal being given—the Masons halted, opened to the right & left & faced inward leaving a space sufficient between their lines for the Grand Master bearing carrying all the ensignia of his grade & supported on his right by a minister of the Gospel carrying bearing the sacred Volume of our holy Religion open in his hands followed by the 6 visitors who in this order advanced to the spot—the Grand Master & the Minister placing themselves immediately before the Corner, & the Visitors to their right—The Masons then advanced & displayed to the right & left & the  spectators arranged themselves around the building foundation.—The blessings of God  were then invoked upon our undertaking in a short & appropriate prayer from the Minister—After which the Grand Master made short address to the Visitors expressive of the gratification of his fraternity in being called to assist in so praiseworthy & honorable an undertaking & thence proceeded under permission of the Visitors, in conformity to the ancient Masonic usage on similar occasions to  pour out Wine & Oil,  & scatter grain on the Corner stone—This done the Visitors were invited to try the square, the level, & the plumb—& the duty being assigned to the President Monroe & he applied the three instruments to the stone, which being afterwards done by the Grand Master it was pronounced by him to be “true & trusty.”—The Minister  again invoked a blessing upon the institution which was followed by an anthem, which was succeeded by a speech  upon the occasion from Mr V. W Southall—& thus the ceremony closed—
                            
                        
                    